Citation Nr: 0415849	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a disability 
evaluation in excess of 30 percent for post traumatic stress 
disorder (PTSD).  

Service connection for PTSD was granted in November 1997 and 
a 30 percent evaluation was assigned from June 9, 1997.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran is unemployed, 
but, as will be discussed below, all of the evidence, 
including the veteran's contentions, shows that his 
unemployment is due to non-service-connected disabilities.



FINDING OF FACT

The service-connected PTSD is principally manifested by 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of anxiety, nightmares, intrusive thoughts, chronic 
sleep impairment, and mild memory loss; there is no evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing effective work and social relationships. 



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In a letter dated in May 2003, VA notified the veteran of the 
evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The veteran was 
notified of the evidence the RO obtained in the statement of 
the case.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  In the 
present case, the VCAA notice was provided prior to the 
initial adjudication in May 2003.  The veteran did not submit 
additional evidence in response to the May 2003 letter.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
VA mental health treatment records were obtained.  In May 
2003, the veteran indicated that he had no medical evidence 
to submit.  There is no identified relevant evidence that has 
not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded a VA examination in May 2003 to 
determine the severity of the PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

38 C.F.R. § 4.130, Diagnostic Code 9411 provides these 
ratings for PTSD:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

0 percent:  A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational or social functioning or to 
require continuous medication.
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM-IV.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

On examination for VA in September 1997, the veteran reported 
that he had become disabled from employment in February of 
that year after a fall from a step ladder causing an injury 
to a shoulder and arm.  The diagnoses were PTSD, and panic 
disorder without agoraphobia.  The GAF was 55, with moderate 
difficulty in multiple areas of life.

In June 1998, the veteran submitted a claim for VA pension 
benefits, and reported that he had been unable to work since 
September 1997, because of a 40 foot fall, which had resulted 
in back injuries, right ankle and bilateral heel fractures, 
and injuries to the hips.  He reported that he had sustained 
injuries to both shoulders in prior falls.

VA and private treatment records document treatment for a 
number of physical disabilities.

In a letter dated in March 1999, the Social Security 
Administration awarded the veteran disability benefits 
effective September 6, 1997.

Records of psychiatric treatment at VA outpatient clinics and 
a Vet Center indicate that in March 2002, the veteran 
reported that he continued to do well.  He continued to take 
Fluoxetine and trazodone.  He reported that he had gone to 
see a war movie, and his sleep had deteriorated again 
briefly.  A July 2002 treatment record notes that the veteran 
reported that he was doing very well psychiatrically.  He 
veteran stated that he slept much better, was not angry, 
controlled his temper, and got along with his wife.  VA 
mental health treatment records dated in 2002 indicate that 
the veteran's GAF score was 85.

VA treatment records indicate that in February 2003, the 
veteran reported that he was sleeping well and was happy.  
The assessment, in pertinent part, was depression in 
remission.  A March 2003 treatment record notes that the 
veteran reported that he was very satisfied with the 
medication.  He reported feeling less angry and less 
irritable.  He reported that he slept much better.  The 
veteran stated that he felt like a whole new person.  He was 
not depressed, manic, hypomanic, or psychotic.  There was no 
evidence of dangerousness.  The veteran still had bad dreams 
and intrusive thoughts.  The diagnosis was PTSD.  His GAF 
score was 80.  The examiner noted that the veteran's 
dysthymic disorder was improved.  

A May 2003 VA examination report indicates that the veteran 
was unemployed.  He reported that he had been unemployed 
since 1997, when he had broken an arm while working to help 
his wife manage a carryout store.  It was noted that he had 
been married for over 30 years.  He reported that his social 
contacts were quite limited outside the family.

The veteran presented with a neat and clean appearance, and 
was cooperative throughout the interview.  His affect was 
mildly restricted.  Rate of speech and tone of voice were 
within normal limits.  He denied experiencing racing thoughts 
or feelings of elation.  He complained of longstanding 
insomnia with some improvement since taking psychotropic 
medications.  He reported getting four to five hours of sleep 
a night.  

The veteran's speech was clear and coherent with generally 
rational and focused thought processes.  Judgment and insight 
were fair.  He did not express overtly delusional beliefs or 
display evidence of formal thought disorder.  He denied 
current visual or auditory hallucinations.  Attention and 
concentration were within normal limits.  

The veteran reported some short-term memory impairment.  He 
also reported some past intermittent suicidal ideation; 
however, he denied current suicidal or homicidal ideation, 
intent, or plan.  The examiner noted that regarding the PTSD 
symptomatology, the veteran reported fairly consistent 
symptom severity for the past few years.  

The veteran reported dreams related to combat trauma on 
nearly a nightly basis.  He stated that sometimes, the dreams 
were "bad."  He also described intrusive thoughts during 
the daytime.  In general, he attempted to avoid war related 
materials or events.  He reported that he often experienced 
irritability and anger.  According to the veteran, 
psychotropic medication had helped him significantly with 
mood stability.  He reported an exaggerated startle response.  
According the veteran, he avoided crowds and he socialized 
mainly with family.  

The diagnosis was PTSD, chronic, moderate.  The GAF score was 
61.  

The examiner stated that the veteran continued to exhibit 
symptomatology consistent with PTSD, but that his 
symptomatology had not changed since the last examination.  
The examiner noted that the veteran reported having a 
deteriorating physical condition leading to increasingly 
restricted activity level.  It was noted that the veteran had 
not been hospitalized due to PTSD.  The examiner stated that 
regular outpatient counseling and psychiatric care had likely 
contributed to the veteran's ability to maintain stability in 
the community.  The examiner concluded that the veteran's 
level of current psychiatric symptomatology alone did not 
appear to render him unemployable.  The veteran was competent 
for VA purposes.    

In a June 2003 statement, a therapist from the Vet Center 
indicated that the veteran had been a client since May 1997.  
The therapist stated that the veteran had had nine jobs since 
leaving the military.  The veteran's symptoms included 
shortened night sleep and rituals of checking the locks and 
yard before sleep.  It was noted that the veteran had a 
history of trouble with family members.  The therapist 
indicated that the veteran worked hard to control his anger 
outbursts by medication and by removing himself from the 
situations that provoke him.  The therapist noted that the 
pain from an unrelated back injury aggravated the veteran's 
anxiety and stress reaction and some weeks, the veteran had 
anxiety attacks where he has to isolate himself.  The 
therapist stated that when driving, the veteran's wife must 
continually remind him of their destination.    

Analysis

The assignment of an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
See 38 C.F.R. § 4.126 (2003).  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2003).

The evidence of record that the veteran's primary PTSD 
symptoms are chronic sleep impairment, nightmares, and 
intrusive thoughts.  The record further shows that the PTSD 
also causes mild memory loss, and anxiety.  The veteran has 
also experienced depression although the VA mental health 
treatment records dated in 2003 indicate that the depression 
was in remission.  

The VA mental health treatment records note that the veteran 
reported improvement with the psychotropic medications.  The 
VA examination report indicates that the veteran had a clean 
and neat appearance and his speech and tone of voice was 
within normal limits.  

The record does not document most of the symptomatology 
listed under the criteria for a 50 percent evaluation.  For 
instance, panic attacks have not been reported in recent 
years.  On the May 2003 VA examination his thought processes 
and speech were found to be within normal limits, and he had 
no impairment of long term memory (although the record 
documents some difficulty with short term memory and 
concentration).  His affect has been reported to be, at most, 
mildly restricted rather than flattened.  Impairment in 
social relationships has been reported, but this has been 
attributed to non-service-connected physical disabilities.  
Similarly, all of the evidence is to the effect that 
limitations (beyond the mild to moderate level) in the 
veteran's ability to work are attributable to physical 
disability.

The May 2003 VA examination report indicates that the 
examiner determined that the PTSD was moderate.  The examiner 
provided a GAF score of 61, which is indicative of only mild 
symptoms or some difficulty in social or occupational 
functioning, but of a person who is generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  

The VA treatment records dated in 2002 and 2003 indicate that 
the veteran's GAF scores ranged from 80 to 85.  GAF scores 
ranging between 81 and 90 reflect absent or minimal symptoms, 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns.  GAF scores ranging between 71 and 80 reflect that 
if symptoms are present they are transient and expectable 
reactions to psychosocial stressors, no more than slight 
impairment in social or occupational functioning.  This 
evidence shows that the veteran generally functions 
satisfactorily.  

Because the veteran does not have most of the symptomatology 
listed for a 50 percent evaluation, and because all of the 
GAF scores indicate, at most, mild symptomatology; the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for PTSD.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



